

114 S950 IS: Adoption Tax Credit Refundability Act of 2015
U.S. Senate
2015-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 950IN THE SENATE OF THE UNITED STATESApril 15, 2015Mr. Casey (for himself and Mr. Blunt) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to provide for a refundable adoption tax credit.
	
		1.Short
 titleThis Act may be cited as the Adoption Tax Credit Refundability Act of 2015.
		2.Refundable
			 adoption tax credit
			(a)Credit made
			 refundable
				(1)Credit moved to
 subpart relating to refundable creditsThe Internal Revenue Code of 1986 is amended—
 (A)by redesignating section 23 as section 36C, and
 (B)by moving section 36C (as so redesignated) from subpart A of part IV of subchapter A of chapter 1 to the location immediately before section 37 in subpart C of part IV of subchapter A of chapter 1.
					(2)Conforming
			 Amendments
 (A)Section 24(b)(3)(B) of such Code is amended by striking 23,.
 (B)Section 25(e)(1)(C) of such Code is amended by striking 23, both places it appears.
 (C)Section 25A(i)(5)(B) of such Code is amended by striking 23, 25D, and inserting 25D.
 (D)Section 25B(g)(2) of such Code is amended by striking 23,.
 (E)Section 26(a)(1) of such Code is amended by striking 23,.
 (F)Section 30(c)(2)(B)(ii) of such Code is amended by striking 23, 25D, and inserting 25D.
 (G)Section 30B(g)(2)(B)(ii) of such Code is amended by striking 23,.
 (H)Section 30D(c)(2)(B)(ii) of such Code is amended by striking sections 23 and and inserting section.
 (I)Section 36C of such Code, as so redesignated, is amended—
 (i)in subsection (b)(2)(A), by striking (determined without regard to subsection (c)),
 (ii)by striking subsection (c), and
 (iii)by redesignating subsections (d) through (i) as subsections (c) through (h), respectively.
 (J)Section 137 of such Code is amended—
 (i)in subsection (d), by striking section 23(d) and inserting section 36C(c), and
 (ii)in subsection (e), by striking subsections (e), (f), and (g) of section 23 and inserting subsections (d), (e), and (f) of section 36C.
 (K)Section 904(i) of such Code is amended by striking 23,.
 (L)Section 1016(a)(26) is amended by striking 23(g) and inserting 36C(f).
 (M)Section 1400C(d)(2) of such Code is amended by striking 23,.
 (N)Section 6211(b)(4)(A) of such Code is amended by inserting 36C, before 53(e).
 (O)The table of sections for subpart A of part IV of subchapter A of chapter 1 of such Code of 1986 is amended by striking the item relating to section 23.
 (P)Paragraph (2) of section 1324(b) of title 31, United States Code, as amended by this Act, is amended by inserting 36C, after 36B,.
 (Q)The table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986, as amended by this Act, is amended by inserting after the item relating to section 36B the following new item:Sec. 36C. Adoption
				expenses..
					(b)Effective
 dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.